 

Case 1:15-cr-00487-GBD Document 587 Filed 09/21/20 Page 1 of 1

MAHER & PITTELL, LLP

ATTORNEYS AT LAW

Reply To:

42-40 Bell Bivd, Suite 302
Bayside, New York 11361...
Tel (516) 829-2299 i

jp@jpittell.com

 
 
   
  
   

September 16, 2020 -

S05,

Hon. George B. Dany Sa Ep . |
USS. District Court iE ‘e
500 Pearl St tt
New York, NY 10007

Re: US v. Ojeda, et. al. {Dwight Anderson} 15 cr 487 (GBD)

Dear Judge Daniels:

Long Island Office

10 Bond St, Suite 389

Great Neck, New York 11021
Tel (516) 829-2299

jp@jpittell.com

SOORDER|:D:

E Dond&

 

By this letter, we respectfully request the most recent Judgment of Conviction be amended
to include a judicial recommendation regarding vocational training sought by Mr. Anderson.

Previously, in the course of Mr, Anderson’s initial sentencing, we indicated Mr. Anderson
was interested in HVAC training. As a result, a prior Judgement of Conviction included a judicial
recommendation that Mr. Anderson be designated to FCI Fairton (a facility which has an HVAC
apprenticeship program) or another facility which provides an HVAC apprenticeship program. Since
then, Mr. Anderson has become interested in learning how to become a welder. As such, on behalf
of Mr. Anderson, we respectfully request the current Judgment of Conviction be amended to include
a judicial recommendation that he be designated to FCI Schuykill (a facility which Mr. Anderson
is informed offers a welding apprenticeship program) or another facility offering a welding

apprenticeship program.

Respectfully submitted,

/s/
Jeffrey G. Pittell

cc: AUSA Anden Chow (By ECF)
Dwight Anderson

 

 
